Conviction for violating the Sunday law; punishment, a fine of $125.00.
We are favored with no brief for the appellant. The record contains neither bills of exception nor statement of facts. The information charges that appellant on February 16, 1930, kept open on Sunday a moving picture show for purpose of business; that prior to the commission of this offense, and on, to-wit: January 28, 1930, appellant was duly convicted of another offense of like character, etc.; that prior to the commission of this second offense appellant was duly convicted of another offense of like character. As far as we can learn from the record the only possible question is the sufficiency of this complaint and information. We think same charged appellant with the commission of the offense of opening his place of public amusement on Sunday, and also sufficiently charges the commission of offenses of a like character on two prior occasions, and that it properly forms the basis for a prosecution under Art. 286, P. C., and alleges everything necessary to secure the enhanced penalty provided by Art. 61, P. C. Kinney v. State, 45 Tex.Crim. Rep.. The punishment was within the limit fixed by law. Gould v. State,66 Tex. Crim. 122.
No error appearing, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent. *Page 593